         Case 3:17-cv-01394-JWD-RLB Document 11                10/05/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA

ZOALEE and CALVIN HAYES                   *      CIVIL ACTION NO.
                                          *
      Plaintiffs,                         *      3:17-cv-01167-JWD-RLB
vs.                                       *
                                          *
AMERICAN STRATEGIC                        *
INSURANCE CORPORATION                     *
                                          *
      Defendant.                          *
                                          *
C/W                                       *
                                          *
ROBERT H. FERGUSON                        *      CIVIL ACTION NO.
                                          *
      Plaintiffs,                         *      3:17-cv-01394-JWD-RLB
vs.                                       *
                                          * This Pleading Applies To
AMERICAN STRATEGIC                        * Ferguson v. ASI, C.A. No.
INSURANCE CORPORATION                     * 3:17-cv-01394-JWD-RLB
                                          *
      Defendant.                          *
__________________________________________*

       AMENDED CORPORATE DISCLOSURE STATEMENT OF DEFENDANT,
            AMERICAN STRATEGIC INSURANCE CORPORATION

       NOW INTO COURT, through undersigned counsel, comes Defendant, American

Strategic Insurance Corporation, in its capacity as a Write-Your-Own (“WYO”) Program carrier

participating in the National Flood Insurance Program (“NFIP”), in compliance with the Federal

Rule of Civil Procedure Rule 7.1 files this Amended Corporate Disclosure Statement updating

ownership interests of Defendant to enable Judges and Magistrate Judges to evaluate possible

disqualification or recusal.

       I hereby disclose the following pursuant to Rule 7.1:
             Case 3:17-cv-01394-JWD-RLB Document 11                           10/05/18 Page 2 of 3



1)         American Strategic Insurance Corporation is a subsidiary of ARX Holding Corporation.

ARX Holding Corporation is majority-owned by The Progressive Corporation, which is publicly

traded on the New York Stock Exchange (PGR).

           Additionally, ARX Executive Holdings, LLLP owns 12.17% of American Strategic

Insurance Corporation. ARX Executive Holdings, LLLP is not publicly traded.

           Please note that the Defendant is appearing herein in its “fiduciary”1 capacity as the

“fiscal agent of the United States,”2 as a Write-Your-Own Program Carrier participating in the

NFIP. See 42 U.S.C. § 4001, et. seq. Further, please note that all flood claims are paid with U.S.

Treasury funds. See 42 U.S.C. § 4017 and 44 C.F.R. § 62.23(i)(1).

           I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflicts of interest involving the district judge and magistrate judge assigned to this case, and

will immediately notify the Court in writing on learning of any such conflict.

Date: October 5, 2018



                                                        Respectfully submitted,

                                                        NIELSEN & TREAS, LLC

                                                        /s/ William R. DeJean
                                                        William R. DeJean, Esq., T.A., LSBA No. 22762
                                                        3838 North Causeway Boulevard, Suite 2850
                                                        Metairie, Louisiana 70002
                                                        P: 504-837-2500; F: 504-832-9165
                                                        Email: wdejean@nct-law.com
                                                        Counsel for Defendant, American Strategic
                                                        Insurance Corporation




1
    44 C.F.R. § 62.23(f).
2
    42 U.S.C. § 4071(a)(1); See also, Van Holt v. Liberty Mutual Fire Ins. Co., 163 F.3d 161, 166 (3rd Cir. 1998).
         Case 3:17-cv-01394-JWD-RLB Document 11                10/05/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2018, copies of this pleading have been served upon
all parties or their attorneys contemporaneously with or before the filing of this pleading, in a
manner authorized by Federal Rule of Civil Procedure 5(b)(1), using the CM/ECF system, which
will send notice of electronic filing as follows:

              Rajan Pandit
              Jason M. Baer
              Casey C. Dereus
              Pandit Law Firm, LLC
              701 Poydras Street, Suite 3950
              New Orleans, Louisiana 70139
              Counsel for Plaintiffs



                                            /s/ William R. DeJean
                                            William R. DeJean
